FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LI WANG,                                         No. 14-71163

               Petitioner,                       Agency No. A205-175-733

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Li Wang, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) order denying her motion to reconsider the denial of her second




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen removal proceedings conducted in absentia. We dismiss the

petition for review.

      We lack jurisdiction to consider Wang’s unexhausted contentions regarding

address discrepancies between the address she claims she gave to U.S. Citizenship

and Immigration Services and the address to which the immigration court mailed

correspondence regarding her case. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th

Cir. 2010) (“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”). To the extent Wang contends the IJ

was biased, we likewise lack jurisdiction to consider that unexhausted contention.

See id.

      We deny Wang’s motion to take judicial notice of documents outside the

administrative record. See Lising v. INS, 124 F.3d 996, 998 (9th Cir. 1997)

(explaining standard for review of out-of-record evidence).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   14-71163